Citation Nr: 0102819	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-17 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds of the right leg, left leg 
and left wrist. 

2.  Entitlement to an increased (compensable) evaluation for 
tinea of the feet.

3.  Entitlement to service connection for residuals of dental 
trauma, to include loss of teeth and jaw disability.

4.  Entitlement to service connection for right hand 
disability manifested by numbness.

5.  Entitlement to service connection for left hand 
disability manifested by numbness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
October 1969.  He is a highly decorated veteran whose awards 
include the Distinguished Service Cross.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Cheyenne, Wyoming.  Jurisdiction over the 
claims folder was subsequently transferred to the Medical and 
Regional Office Center (RO) in Wichita, Kansas.

During a September 1999 hearing at the RO, the veteran 
withdrew his claim for an increased evaluation for residuals 
of a shell fragment wound of the face with a scar.  
Therefore, the only issues remaining for appellate review are 
those listed on the front page of this decision.




REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The veteran maintains that during his service in Vietnam in 
March 1968, a grenade exploded near him and hit his hands and 
face, that he developed a severe infection in his mouth and 
that he had to have his back teeth extracted. 

A review of the claims folder reflects that service medical 
records pertaining to the appellant's active service in 
Vietnam in 1968, have not been associated with the claims 
folder.  In addition, dental treatment records have not been 
associated with the claims folder.  

The RO has granted service connection for residuals of 
fragment wounds of the right leg, left leg and left wrist 
based on wound scars.  However, the veteran maintained in his 
September 1999 hearing testimony at the Wichita, Kansas RO 
that he has residual orthopedic disabilities manifested by 
right knee, left ankle and left wrist pain as a result of the 
in-service fragment wounds.  In light of the veteran's 
testimony, the Boards believes that additional VA 
examinations are necessary in order to determine the nature 
and extent of impairment associated with the service-
connected residuals of the fragment wounds of the right and 
left legs and left wrist. 

During the July 1998 VA dermatology examination, the veteran 
indicated that his skin condition of the feet would 
occasionally flare up in an itchy rash and that his feet 
cracked in humid weather.  During the September 1999 hearing 
at the Wichita, Kansas RO, the veteran testified that during 
a flare up, his feet would itch.  The veteran related that 
although his feet did not currently itch, this was mostly 
problematic during the summer months.  He related that during 
the previous summer, his feet were more severe than during 
the summer of 1998.  He related that since 1992, he had used 
hand lotion on his feet on a daily basis.  In light of the 
veteran's testimony of flare-ups regarding his skin condition 
of the feet, a VA examination should be scheduled for a time 
when the feet are most likely to be symptomatic.  See Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994).

In addition, a review of a July 1998 VA examination report 
reflects that the veteran was to be afforded an examination 
by a neurologist.  Although a nerve conduction report, dated 
in August 1998, is associated with the claims folder, no 
neurology examination report is of record.  If such an 
examination was performed, the report thereof should be 
associated with the veteran's claims file. 

The Board also notes that after a VA dental examination in 
August 1998, the examiner was unable to conclude that the 
veteran's tooth loss was a result of trauma based on the 
available information.  In addition, a July 1999 medical 
report, submitted by Kent R. Doing, D.D.S., reflects that he 
has treated the veteran for his teeth since January 1982.  
However, Dr. Doing did not provide a copy of his complete 
records pertaining to his treatment of the veteran. 

In light of the foregoing circumstances, this case is 
REMANDED to the RO for the following actions.  

1.  After obtaining any necessary 
information from the veteran, the RO 
should take appropriate steps to obtain 
additional service medical records for 
the veteran, to include any dental 
records, and associate them with the 
claims folder.  If additional service 
records are not located, documentation to 
this effect must be provided in the 
claims file. 

2.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who might possess 
additional records pertinent to the 
issues on appeal.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  The records requested 
should include those of Kent R. Doing, 
D.D.S. of Casper, Wyoming. 

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, the RO should so inform 
the veteran and his representative and 
request them to provide copies of such 
records. 

4.  The RO should take appropriate steps 
to ascertain whether a VA neurology 
examination was conducted in July 1998 
and if so, associate the report of the 
examination with the claims file.  If an 
examination was not performed, 
documentation to this effect must be 
provided in the claims file.  

5.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current severity of his service- 
connected tinea of the feet.  The 
examination should, if possible, be 
conducted during the summer when it is 
most likely to be active.  Any special 
diagnostic studies deemed necessary 
should be performed.  The examiner should 
identify the areas of involvement and the 
extent of any exfoliation, exudation, or 
itching involved.  The examiner should 
also comment on the frequency and 
duration of any flare-ups of the service-
connected skin disorder.  The examiner 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The examination report must be 
typed.

6.  The RO also should arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the service-connected 
residuals of shell fragment wounds of the 
right and left legs and left wrist.  The 
examiner should indicate whether the 
scars of the right and left legs and left 
wrist are tender or painful on objective 
demonstration, and whether they are 
poorly nourished and subject to repeated 
ulceration.  In addition, if the scars 
affect function in the regions of the 
right and left legs and left wrist, the 
orthopedic examiner should describe the 
resulting functional impairment.  The 
examiner should also identify any muscle 
injury due to the shell fragment wounds 
and identify all symptoms and functional 
impairment due to the muscle injury, to 
include the any incoordination, weakened 
movement and excess fatigability on use.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use of the right and left 
legs and left wrist or during flare-ups 
(if the veteran describes flare-ups), 
and, to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  Any indicated studies 
should be performed, and the claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The rationale for all 
opinions expressed should also be 
provided.  The examination report must be 
typed.  

7.  The veteran should also be provided a 
VA examination by a neurologist to 
determine the nature, extent and etiology 
of a currently present disability 
manifested by numbness of each hand, and 
to determine the extent of any 
neurological impairment due to the shell 
fragment wounds of the veteran's right 
and left legs and left wrist.  With 
respect to any currently present 
disability manifested by hand numbness, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disability is etiologically 
related to service trauma or was caused 
or worsened by the currently service-
connected shell fragment wound residuals.  
Any indicated studies should be 
performed, and the claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The rationale for all opinions 
expressed should also be provided.  The 
examination report must be typed. 

8.  The veteran should also be provided a 
VA dental examination to determine if the 
veteran has any residuals of service 
dental trauma, to include jaw disability 
and loss of teeth.  Based upon the 
examination results, the evidence of 
record and the history provided by the 
veteran concerning the service dental 
trauma and the treatment he received for 
such trauma, the examiner should provide 
an opinion as whether the veteran has any 
current jaw disability or dental 
disability due to service.  Any indicated 
studies should be performed, and the 
claims folder, including a copy of this 
remand, must made available to and 
reviewed by the examiner.  The rationale 
for the opinion should also be provided.  
The examination report must be typed. 

9.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of the VCAA.

10.  Then, the RO should readjudicate the 
issues on appeal.  The RO should also 
consider whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given an appropriate 
opportunity respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



